DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  More specifically, claims 1-14 are directed to the mental process (i.e. abstract idea) of collecting and processing health data and presenting results of that processing. 
Concerning Revised Step 2A, Prong One (whether the claim recites a judicial exception), please see the following analogous types of data manipulations that courts have found to be abstract ideas (all taken from MPEP § 2106.04):
using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979);
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016);
organizing information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1349, 111 USPQ2d 1717, 1720 (Fed. Cir. 2014);
diagnosing an abnormal condition by performing clinical tests and analyzing the results, In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).

The steps of data manipulation carried out in Applicant’s claims are akin to a mental process because they are the type of determinations and calculations that could theoretically be carried out mentally (e.g. by a doctor), but are merely implemented using generic processing technology (presumably for the benefits of increased processing speed, convenience, accuracy, etc.). A person can mentally determine a possible (candidate) cause of one or more symptoms (and/or candidate disease based on symptom and cause). The fact that it is performed using a processor is irrelevant because it could be done mentally, as disclosed in MPEP 2106.04(a)(2)(III)(C). Additionally, the 2019 revised § 101 guidance makes clear that the “mental process” category of abstract ideas does not only apply to steps actually carried out mentally; it also applies to the types of processes that could be carried out mentally, but are instead carried out using generic processing technology (see Footnotes 14 and 15 of the 2019 Revised Patent Subject Matter Eligibility Guidance). 

Concerning Revised Step 2A, Prong Two (if the claim recites a judicial exception, evaluate whether the judicial exception is integrated into a practical application) the claims here do not integrate the abstract idea into a practical application because the claims are directed to a particular algorithm which performs comparison on collected data, the algorithm being implemented on generic, already well-known technology. The following are relevant examples of similar limitations which courts have found not to constitute improvements to computers or improvements to other technology or technical field:
Merely using a computer to perform an abstract idea, e.g., applying the functionality of a computer and bar code system in the context of processing returned mail, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, --, -- USPQ2d --, -- slip op. at 33 (Fed. Cir. August 28, 2017); 
Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); and
Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.

It is further noted that merely collecting the necessary data using known, generic input devices (or other mere data gathering components), or generic display devices (mere data output) only amounts to insignificant pre- and post-solution activity, respectively; see MPEP § 2106.05(g) for examples, some of which include:
Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);
Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and
Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).

It must be considered that the fundamental data collection and processing steps performed by Applicant’s claimed invention could theoretically be carried out manually by a person. Applicant’s invention is essentially a computer-implemented automation of the standard medical diagnostic process. There is no “improvement” to the technology being used because, in fact, Applicant’s claimed invention does not affect/change the functionality of the technology being used. Rather, Applicant’s claimed invention uses the claimed technology for its standard, well-known purpose, e.g. known input devices are used to collect data which they are known to be capable of collecting, known generic processing circuitry is used to perform data calculations/comparisons, etc. Applicant’s invention does not result in improved performance of the input devices, the processing circuitry, display devices, etc.
Accordingly, the only limitations beyond the abstract idea itself amount to implementing the abstract idea using generic computing technology (which is not sufficient to amount to a practical integration) and collecting and outputting the data required to carried out the abstract idea, which amounts to insignificant extra-solution activity and is also insufficient to amount to a practical application.

Concerning Step 2B, in addition to the relevant discussion in Step 2A, prong two above, please note, as explained in  MPEP § 2106.05(I)(A), limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g));
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h))

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are well-known, routinely-used generic devices. Those devices, as recited in the claims, are:
-	A processor
-	An input device
-	A display device

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pyloth (US 20130268203 A1).

Regarding claim 1, Pyloth (US 20130268203 A1) discloses an information processing apparatus comprising a processor (“implemented in a mobile phone,” with a processor [0017]) that is configured to: receive, via an input device (Dialog Manager, [0011]), an input of a symptom of a subject (user symptoms [0011]); and present, via a display, a candidate for a cause of the symptom based on the symptom received (Pyloth discloses the intermediate step of a user validating a, “subset from the topmost symptoms in a ranked list of symptoms of probable diseases,”; this subset encapsulates the original symptom, plus additional stored, linked symptoms, and taken together, this subset collectively constitutes a cause [0011]).  

Regarding claim 2, Pyloth discloses wherein the processor (“mobile phone” [0017])                                                                                                                                                                              is further configured to: receive, via the input device (Dialog Manager [0011]), the cause of the symptom input by a user among the candidates for the cause of the symptom presented ([0011] discloses the intermediate step of a user validating a, “subset from the topmost symptoms in a ranked list of symptoms of probable diseases,”; this subset encapsulates the original symptom, plus additional stored, linked symptoms, and taken together, this subset collectively constitutes a cause. That is, entering a symptom like “dizziness,” might result in a subset including dizziness, poor balance, and confusion, which collectively constitute the, “internal symptom representation set,” of the cause, head trauma. As a further note, [0090] further discloses sets of “internal symptom representations,” a subset which contains related symptoms, like “painful gums,” corresponding to a particular cause, like “inflammation of the gums,”); and present, via the display, a candidate for a disease based on the cause of the symptom received ([0011] discloses weighting the disease causes, the “subsets,” which roughly correspond to classes or types of pathologies, to then calculate probabilities and iteratively narrow down the disease. If the disease is deemed sufficiently relevant, i.e. its probability is greater than a predetermined threshold value, the device will, “identify the most probable disease,” i.e. the candidate for a disease [0011]).  

Regarding claim 3, Pyloth discloses wherein the processor (“mobile phone” which contains a processor [0017]) is further configured to: present, via the display, a candidate for an examination item (“suggesting a further diagnostic test to confirm the identified disease,” [0013; 0078]) based on the presented candidate for the disease (“most probable disease” [0011]).  

Regarding claims 4-6, Pyloth discloses wherein in a case where a plurality of the symptoms of the subject are input (the user enters “initial disease symptoms,” i.e. a plurality thereof [0080]), the processor further receives, via the input device, an applicable degree of each of the symptoms (some symptoms can be input by the user as the, “first significant symptom,” [0094]), and presents, via the display (Dialog Manager [0011]), the candidate for the cause of the symptom in accordance with a priority based on the applicable degree (“cumulative weightage or scores for each probable symptom based on the probable diseases are calculated,” [0082]).  

Regarding claims 7-9, Pyloth discloses wherein relevancy indicating a degree of relevance (“assigned more weightage,” [0011]) is set between the symptom of the subject (“confirmed initial symptoms from the user,” [0011]) and the candidate for the cause associated with the symptom (the candidate for the cause being the, “subset from the topmost symptoms,” a set corresponding to an, “internal symptom representation,” of a class/type of pathologies [0011]; [0090]), and the processor presents, via the display (“Dialog Manager” [0011]), the candidate for the cause of the symptom in accordance with a priority based on the relevancy ([0011] discloses “weightage,” or assigning relevance to, the disease causes, the “subsets,” which roughly correspond to classes or types of pathologies, to then calculate probabilities and iteratively narrow down the disease).  

Regarding claims 10-12, Pyloth discloses wherein the subject is an animal (the cited invention is directed to human disease, where a human is a subcategory of animal; see Abstract), and the processor presents, via the display, the candidate for the cause of the symptom in accordance with a species of the animal (“most probable disease,” [0011] is based on a database of disease incidence in one species).  

Regarding claims 13-14, Pyloth discloses an information processing method comprising: by a computer or non-transitory computer readable storage medium storing an information processing program (mobile phone [0017]; correlation engine 104), executing processing of receiving, via an input device (user interface [0034]), an input of a symptom of a subject (“user related inputs” [0034]; initial disease symptoms [0011]); and presenting, via a display, a candidate for a cause of the symptom based on the received symptom (Pyloth discloses the intermediate step of a user validating a, “subset from the topmost symptoms in a ranked list of symptoms of probable diseases,” the subset corresponding to an “internal symptom representation,” of a class/type of pathology [0011]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20140074509 A1 (See Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 9-5. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792